DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 28 and 29 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Each of claim 28 and claim 29 require distinct combinations of alkali metal ions, for example claim 28 requires potassium, sodium, and cesium, and claim 29 requires potassium, sodium, and lithium. Also claim 28 and 29 each require a range of molar ratios that are independent and distinct as being outside of the range recited in claim 1.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 28 and 29 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In claim 19, the feature “wherein the support comprises an alkali metal salt in addition to the combination of alkali metal ions impregnated on the support” is indefinite because it appears to imply some process steps that are required in making the product, but the claim is drawn to a product not a process. It is unclear how the person of ordinary skill in the art would differentiate alkali metal that is within the support from the impregnated alkali metal salt that is added during impregnation from the final product, which would simply be a combination of support and alkali metal salt. For the purpose of examination the Office interprets the claim to require a combination of a support and an alkali metal salt. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-25 is/are rejected under 35 U.S.C. 102(A)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kanazirev US 5935894.

Regarding claim 20, Kanazirev discloses the sorbent of claim 19, and Kanazirev further discloses wherein the combination of alkali metal ions comprises at least about 10 wt. percent of the sorbent (the activated alumina-based adsorbent comprises sodium oxide from 0.3 to 10 wt. percent and potassium oxide from 0.2 to 18 wt. percent; column 8, lines 50-55).
Regarding claim 21, Kanazirev discloses the sorbent of claim 19, and Kanazirev further discloses wherein the combination of alkali metal ions comprises at least about 12 wt. percent of the sorbent (the activated alumina-based adsorbent comprises sodium oxide from 0.3 to 10 wt. percent and potassium oxide from 0.2 to 18 wt. percent; column 8, lines 50-55).
Regarding claim 22, Kanazirev discloses the sorbent of claim 19, and Kanazirev further discloses wherein the molar ratio of potassium to at least one other alkali metal is about 1:3 to about 3:1 (the molar ratio of the first alkali metal = potassium salt to a second alkali metal 
Regarding claim 23, Kanazirev discloses the sorbent of claim 19, and Kanazirev further discloses wherein the molar ratio of potassium to at least one other alkali metal is about 1:2 to about 2:1 (the molar ratio of the first alkali metal = potassium salt to a second alkali metal = sodium salt from 1:50 to 50:1; column 3, lines 53-60; column 8, lines 50-55; column 10, lines 15-18).
Regarding claim 24, Kanazirev discloses the sorbent of claim 19, and Kanazirev further discloses wherein the other alkali metal salt comprises lithium or sodium (sodium salt; column 3, lines 52-60; column 6, lines 35-40).
Regarding claim 25, Kanazirev discloses the sorbent of claim 19, and Kanazirev further discloses wherein the other alkali metal salt comprises sodium (sodium salt; column 3, lines 52-60; column 6, lines 35-40).
Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanazirev US 5935894 as applied to claim 19 above, and further in view of Liu US 2016/0304344.
Regarding claim 26, Kanazirev discloses the method of claim 19, and Kanazirev further discloses wherein the other alkali metal salt comprises two other alkali metal salts (at least two different alkali metal salts, thus capable of having more than two, such as three, alkali metal salts; abstract; column 4, lines 61-62). Kanazirev does not explicitly disclose wherein the other alkali metal salt comprises two other alkali metal salts. However, Liu discloses wherein other alkali metal salt comprises two other alkali metal salts (a promoter having alkali metal carbonates of potassium, sodium and lithium; paragraphs [0049], [0051], [0113]). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have 
Regarding claim 27, Kanazirev and Liu, in combination, disclose the method of claim 26, but Kanazirev does not disclose wherein the molar ratio of potassium to a first other metal salt to a second other metal salt is 4:1:1 to 1:4:1 to 1:1:4. However, Liu discloses wherein the molar ratio of potassium to a first other metal salt to a second other metal salt is 4:1:1 to 1:4:1 to 1:1:4 (the promoter comprises following atomic ratio 1-5K:1-5Li:1-5Na; paragraphs [0049], [0051], [0113]). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by Kanazirev, in order to have provided wherein the molar ratio of potassium to a first other metal salt to a second other metal salt is 4:1:1 to 1:4:1 to 1:1:4, as previously disclosed by Liu, for the benefit of using a promoter composition that enables a long-time cyclic stability (Liu; paragraph [0007]).
Response to Arguments
Applicant's arguments filed 1/29/2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach or suggest the amendment requiring “wherein the support comprises an alkali metal salt in addition to the combination of alkali metal ions impregnated on the support”. In response, the as recited in the 112(b) rejection above this amendment renders the claim indefinite because it appears to imply some process steps that are required in making the product, but the claim is drawn to a product not a process. It is unclear how the person of ordinary skill in the art would differentiate alkali metal that is within the support from the impregnated alkali metal salt that is added during impregnation from the final product, which would simply be a combination of support and alkali metal salt. For the purpose of examination the Office interprets the claim to require a combination of a support and an alkali metal salt, which is shown in the Kanazirev rejection above (see above 102/103 rejection).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES A FIORITO/Primary Examiner, Art Unit 1731